NE-Y        ENEZRAL




                           December 8, 1950

Hon. D. W. Miles, R.D., President
Texas State Board of
  Haturopathic Examiners
Houston, Texas                 opinion        No. V-1128.
                                    Ret Authority of the State
                                        Board of Naturopathic
                                        Examiners to collect   a
                                        license fee of $50.00
                                        from all applicants   who
                                        am licensed   other than
Dear Sira                               by examination.
            Your request   for'an   opinion   is   substantially   as
followsr
             ?e desire the opinion of your Office
      regarding the legality       of the State Board
      of Naturopathic Examiners1requiring        all
      persons liaenssd under the provisions        of
      Article     4590d, V.C.S.,   other than those
      licensed after passing an examination, to
      pa~l;r;egistration      or license fee of fifty
                .
           'At the first meeting of the Board,
     which was held in IVovember, 1949, it adopt-
     ed a resolution    requiring     all persons ll-
     tensed under the provisions         of Article
     45906, V.C.S. to pay a registration           or ll-
     tense fee of fifty     dollars,     except in in-
     stances where the license was granted after
     examination.     Such fees were to be need in
     defraying the expenses incurred In licens-
     ing qualified    applicants    and in aiding In
     the enforcement of the statutes          of Texas
     regulating    the practice    of naturopathy.
     The Board estimated that the probable ex-
     pense of lioenses,     printing,     stationery,
     per diem, travel,     regulation,     supervision
     and other connected expenssa would total
     about Fifty ($50.00)Dollars per licensee.
     After the above resolution        was adopted,
Eon. D. W. Xiles,    B.D.,   page 2    (V-1128)


     the Board adopted and approved the appll-
     cation for license form under the above
     provisions.    The form adopted and used re-
     quired all such licensees     to pay the above
     fee.    The Board construed the first   sen-
     tence of Section 3, article     4590d V.C.S.
     and the next-to-last    sentence of Se&Ion
     1, article   45906 V.C.S. as authorizing     the
     above action.
            *All licensees   under the above provi-
     sion have remitted In the above amount as
     a registration    or license fee, and the au-
     thority    of the Board In requiring    said fee
     has not been challenged by any member of
     the profession.      However, the State audi-
     torts offioe has requested that we secure
     your opinion relative     to the legality   of
     the above. *
           Section 1 of Article       4590d, V.C.S.,    provides
la part:
            *   . The Board may prescribe    ad&n-
     lstrativi  rules and regulations,   in harmony
     with the provisions  of this title   governing
     Its own prooeebings and the examlnatlons of
     appll~ants for the practloe    of naturopathy.
      . . .
           Section   3 of Article     &jgOd, V.C .S.,   provides
in part:
          “The State Board of Raturopathic Xx-
     aminers may, In the disoretlon        of the Board
     In each instance,       upon payment by the appll-
     cants for re lstratlon       of a fee of Fifty
     Dollars ($507 grant lloense to practice          na-
     turopathy to any reputable naturopathic          phy-
     slolan who Is a graduate of a reputable
     naturopathic     college   or has qualified   on
     examination for the license        of naturopathic
     qualification     for a oommieslon as a natur-
     opathic physician in the Medical Corps of
     the United States Army or navy and to ll-
     centlates     of other States or Territories
     having requirements for naturopathic         regls-
     tratlon and practice       equal to those estab-
     Used by this Law. . . .I
.’   .




         Hon. D. W. Miles,     I.D.,   page 3   (v-1128)


                     Section   12 of Article    4590d, V~.C.S.,provides;
                      “Any natuPopathlc physlclan who has
               been practlslng     naturopathy In this State
               for three (3) years next preceding the
               passage of this Act and when membershlp
               was not fraudulently       obtained,   shall be
               granted a license under the provisions          of
               this Act, provided however, that any na-
               turopathic    physician having resided In
               Texas ~three (3) years and having practiced
               naturopathy for one (1) year in Texas next
               preceding the passage of this Act will not
               be required to have a certificate         of pro-
               ficiency   from the Minimum Standards Board
               as a prerequisite      for obtaining such na-
               turopathic    1lcense:~naturopathic      physl-
               clans in practice      lq this State for more
               than one (1) year, but less than three (3)
               years, shall be examined in theory, phi-
               losophy, pathology,       practice,   symptomatol-
               ogy, and diagnosis,       peculiar   to naturopathy;
               all naturopathic     physlclans     who have been
               in practice    In this State for less than one
               (1) year shall be required to take examlna-
               tlons as provided in Seotlon 8 hereof.*
                     It is well settled   as a rule of statutory       con-
         struction   In this State that it Is proper to look to all
         parts of a legislative    Act to ascertain      its proper con-
         struction   and meaning, that Is, to ascertain        the legls-
         latlve Intent.     It Is the legislative     intent that is the
         law.    In applying this rule courts will not look alone
         to one phrase, clause, or sentence of an Act, but to the
         entire Act, and this Includes the caption,          the body of
         the Act, and the emergency clause.        Trawalter v. Schae-
         fer    142 Tex. 521, 179 S.W.W 765 ( 44) P &am             V. Pat-
         %&on,     121 Tex. 615, 51 S.W.2d 680      l&).o      Thi.  b ing
         -sections         3 and 12 of Article    4590d will be’coi-
         sldered together,    and when considered together it Is
         reasonable to conclude that the Legislature          Intended
         that a license fee of $50.00 be exacted of all persons
         licensed   under the provlslons    of Article     45qOd, except
         where such license was granted after an examination.
                     Since the enactment of the provisions  under
         discussion,   the State Board of lVaturopatNc,Examiners
         has followed the practice   of requiring all persons ll-
         tensed under the provisions   of Article  4590d to pay a
Hon. D. W. Miles,     R.D.,   page 4   (v-1128)


license   fee of $50.00, except where such license was
granted after examination.     In fact, a resolution  was
adopted by the Board In lVovember of 1949 requiring    such
licenae fee . As previously    observed, such a construc-
tion is reasonable and sound.     Furthermore, the statute
being somewhat ambiguous the departmental construction
placed on the Act with respect to the requirement of
license fees should be.followed
San Antonio Union Jun%or Collene Mst. v
       241 206 S W. 26 99> (1947)
s!knce    Ass In v: Holmes, 145 T
  9461.
            In view of the foregoing  It is our opinion
that the Act in question (Art. 4590d, V.C.S .) kuthor-
lzes the State Board of IVaturopathlc Examiners to col-
lect a license fee of $50.00 from each applicant who
is llosnsed   other than by examination.
                              SUMMARY
            Artlole   45904, V.C.S., authorizes  the
     State Board of Iiaturopathia Examiners to
     collect    a license fee of $50.00 from all
     applicants     who are licensed other than by
     examlnatlon.
APPROVED?                                Yours very truly,
Ji C. Davis, Jr.                           PRICE DANIEL
County Affairs  Mvlslon                  Attorney General
Everett Hutchinson
Executive Assistant
                                         w hn”c”y’
~Charles D. Mathews                       Burnell’ Waldrep
First  Assistant                                 Assistant

Bwazlw